Citation Nr: 0932133	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  98-21 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22(b), including 
whether there was clear and unmistakable error (CUE) in a 
March 8, 1949 rating decision.


REPRESENTATION

Appellant represented by:	Leonard Ringle, Attorney


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1941 to March 
1946 and was a recipient of the Purple Heart Medal. He died 
in 1997, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York. The case was previously remanded 
by the Board in August 2000, March 2001, and April 2008. The 
issue of service connection for cause of death was 
adjudicated in the April 2008 Board decision. Although the RO 
readjudicated the issue of service connection for the cause 
of death in the June 2008 Supplemental Statement of the Case 
(SSOC), this issue was not remanded in April 2008 and the RO 
had no jurisdiction over this claim. 


FINDINGS OF FACT

1. There is no basis upon which to establish that the RO 
ignored or incorrectly applied the relevant statutory and 
regulatory provisions resulting in an error that would have 
manifestly changed the outcome of the March 1949 rating 
decision.

2. The Veteran was not continuously rated as totally disabled 
for over 10 years.


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to 38 U.S.C. § 1318 
have not been met. 
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 as 
discussed below  is not subject to additional factual 
development, and is resolved entirely based upon whether the 
applicable legal criteria are met. The U.S. Court of Appeals 
for Veterans Claims (Court) had held that the Veterans Claims 
Assistance Act (VCAA) does not apply in cases in which the 
law and not the facts are determinative. Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (when there is extensive factual 
development which indicates no reasonable possibility that 
any further assistance would aid in substantiating the claim 
the VCAA is inapplicable). See also Mason v. Principi, 16 
Vet. App. 129, 132 (2002); Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000)). The current claim under 38 U.S.C.A. § 1318 
presents such a case. Accordingly, the claim is being 
adjudicated without further development of the record.

Analysis

As noted, the appellant in this matter is seeking revision of 
a January 1949 rating decision, forwarded to the Veteran by 
letter of March 1949.  The appellant, and through her 
representative, allege that the rating decision is undermined 
by CUE.  Essentially, the appellant argues the RO fail to 
apply the relevant law in its combined rating of the 
Veteran's disorders and its application of the bilateral 
factor. The Board finds that CUE is not present in the 
challenged rating decision and the appeal will be denied.  





The controlling statute in this matter is 38 U.S.C.A § 1318.  
It provides in relevant part that VA death benefits may be 
paid to a deceased veteran's surviving spouse in the same 
manner as if the veteran's death is service connected, even 
though the veteran died of non-service-connected causes, if 
the veteran's death was not the result of his or her own 
willful misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for a 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty, 
and for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999. 38 U.S.C.A. § 1318.

The provisions of 38 U.S.C.A §  1318 were implemented by 38 
C.F.R. § 3.22, which is the controlling regulation.  Although 
the applicable regulation has been amended since the 
appellant filed her claim in February 1997, the version then 
applicable provided in relevant part that: 

        (1) The veteran's death was not caused by his own 
willful misconduct; and
 
 (2) The veteran was in receipt of or for any reason 
(including receipt of military retired or retirement pay 
or correction of a rating after the veteran's death 
based on clear and unmistakable error) was not in 
receipt of but would have been entitled to receive 
compensation at the time of death for a service-
connected disability that either:
 
 (i) Was continuously rated totally disabling by a 
schedular or unemployability rating for a period of 
10 or more years immediately preceding death; or
 
 (ii) Was continuously rated totally disabling by a 
schedular or unemployability rating from the date 
of the veteran's discharge or release from active 
duty for a period of not less than 5 years 
immediately preceding death. 

38 C.F.R. § 3.22 (1996) (Italics added).  

Thus, the provision applicable to this matter is 38 C.F.R. § 
3.22(a)(2), requiring the demonstration of CUE in the 
challenged rating decision.  Rodriguez v. Nicholson, 19 Vet. 
App. 275 (2005) (Holding that pertinent case law has also 
held that "hypothetical entitlement" consideration for DIC 
benefits under 38 U.S.C.A. § 1318 is allowable for claims 
filed prior to January 21, 2000, i.e., the effective date of 
the VA regulation prohibiting "hypothetical entitlement.").

The law as to the establishment of CUE is specific.  It 
provides that previous RO decisions that were not timely 
appealed are final and binding on the Veteran based on the 
evidence then of record and generally will be accepted as 
correct in the absence of CUE. The prior decision will be 
reversed or amended only where the evidence establishes this 
error. See 38 U.S.C.A. § 5109A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.105(a) (2008).

CUE is defined as a very specific and rare kind of error. "It 
is the kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. Thus, even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable." 
See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

The Court of Appeals for Veterans Claims (Court) has 
indicated that a three-pronged test is used to determine 
whether CUE was in a prior decision: (1) it must be 
determined whether either the correct facts, as they were 
known at the time, were not before the adjudicator (that is, 
more than a simple disagreement as to how the facts were 
weighed and evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made"; and (3) a determination that there 
was CUE must be based on the record and the law that existed 
at the time of the prior adjudication in question. See Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

In order for an alleged error to constitute CUE it must have 
consisted of an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts, not merely misinterpretation of the facts. 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992); 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). A claim 
of CUE on the basis that the previous adjudication at issue 
"improperly weighed and evaluated the evidence" does not 
satisfy the stringent legal requirements for CUE. See Fugo, 
supra.

A breach of VA's duty to notify and assist likewise does not 
constitute CUE. See Crippen v. Brown, 9 Vet. App. 412, 418 
(1996); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994). The 
Federal Circuit Court of Appeals (Federal Circuit) has 
determined that this includes situations when the RO is 
alleged to have breached the duty to assist a Veteran in 
obtaining relevant service treatment records that may render 
a prior rating decision non- final, or another kind of "grave 
procedural error" ostensibly has occurred. Cook v. Principi, 
318 F.3d 1334 (Fed. Cir. 2003) (en banc) (overruling Hayre v. 
West, 188 F.3d 1327, 1334 (Fed Cir. 1999)).

However, the failure to apply a relevant law or regulation is 
an appropriate subject for a claim of CUE. See Vargas- 
Gonzalez v. West, 12 Vet. App. 321, 329 (1999), citing Olson 
v. Brown, 5 Vet. App. 430, 433 (1993).

The March 1949 RO decision rated the gun shot wound injury 
residuals based in part on a November and December 1948 VA 
examination reports. The following ratings were assigned: 30 
percent disabling right thigh and buttocks with scars, 
moderate, muscle group XIII; 30 percent disabling left thigh 
and buttocks with scars, moderately severe, muscle group 
XIII; 20 percent disabling partial paralysis of the radial 
nerve, incomplete; 10 percent disabling partial paralysis of 
the right median nerve, incomplete; 10 percent disabling 
partial paralysis of the right ulnar nerve, incomplete; 10 
percent disabling penetrating gunshot wound, anterior aspect 
of the right humeral area above the elbow with scars, 
moderate, muscle group V; 10 percent disabling penetrating 
gunshot wound right leg with scars, moderate, muscle group 
XI; and 10 percent disabling gunshot wound penetrating 
posterior aspect of the left shoulder with scar, moderate, 
muscle group I. For the above disabilities, the RO applied 
the bilateral factor and assigned a combined 90 percent 
rating.  

Service treatment records, dated March 1946, showed the 
Veteran received a certificate of disability for discharge 
from active service. The examiners determined the Veteran had 
incomplete paralysis of the right median and ulnar nerves as 
secondary to a gunshot wound. They determined the Veteran was 
permanently incapacitated due to weakness and numbness of his 
right hand. 

A September 1946 VA examination report is associated with the 
record. During physical examination, the examiner noted 
partial sensory loss over median, ulnar, and radial nerves, 
but described the motor power as good and found no evidence 
of atrophy. He also noted scars on the right upper forearm 
and lower arm. The examiner diagnosed partial paralysis of 
the right radial, median, and ulnar nerves. 

The Veteran was reexamined by VA in November 1948. The 
Veteran complained that he could not lift objects with his 
right hand and experienced numbness in all fingers. 

A December 1948 VA neuropsychiatric examination report is 
also of record. The Veteran again reported numbness in the 
fingers of his right hand and a complained of a weak grip 
with his right hand. Upon physical examination, the VA 
physician noted slight impairment of grip and finger muscles 
of the right hand, but no wrist drop. He found the right hand 
dorsiflexion was good. He also found hypoesthesia involving 
the sensory distribution of the median and radial nerves. The 
VA physician diagnosed partial paralysis of the right median 
and radial nerves, accompanied by sensory disturbance and 
motor weakness.  

The appellant contends the disability rating for the 
Veteran's neurological impairments of his right hand and arm 
should have been assigned a higher rating. The March 1949 RO 
decision applied the following Diagnostic Codes for the 
Veteran's right arm disability: 5305 for right arm muscle 
injury, 8514 incomplete paralysis radial nerve, 8515 
incomplete paralysis median nerve, and 8516 incomplete 
paralysis ulnar nerve. Incomplete paralysis is rated as 
severe, moderate, and mild. The Schedule for Rating 
Disabilities, 1945 Edition Pgs. 44-47; 112-117. 

Pursuant to Diagnostic Code 5305, Muscle Group V specifically 
contemplates the flexor muscles of the elbow, including the 
biceps, brachialis, and brachioradialis. Where the muscle 
injury affects a dominant extremity, DC 5305 provides for the 
assignment of a noncompensable (0 percent) evaluation for 
impairment that is "slight"; 10 percent rating with respect 
to "moderate" impairment; 30 percent rating for "moderately 
severe" injury; and maximum 40 percent rating for "severe" 
injury.

Diagnostic Code 8514 pertains to paralysis of the radial 
nerve. This criteria provides for assignment of a 20 percent 
rating when there is mild incomplete paralysis of the radial 
nerve in the major upper extremity. Moderate incomplete 
paralysis corresponds to a 30 percent rating for a major 
extremity. Severe incomplete paralysis corresponds to a 50 
percent rating when involving the major extremity. Complete 
paralysis of the radial nerve of the major upper extremity is 
defined as being manifested by drop of hands and fingers, 
wrist and fingers perpetually flexed, the thumb adducted 
falling within the line of the outer border of the index 
finger; cannot extend hand at wrist, extend proximal 
phalanges of fingers, extend thumb, or make lateral movement 
of the wrist; supination of hand extension and flexion of 
elbow weakened, the loss of synergic motion of extensors 
impairs the hand grip seriously; total paralysis of the 
triceps occurs only as the greatest rarity. Id. at 115.

Diagnostic Code 8515 pertains to paralysis of the median 
nerve. Complete paralysis of the median nerve is defined as 
where the hand is inclined to the ulnar side, with the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand; pronation incomplete and defective, 
absence of flexion of index finger and feeble flexion of 
middle finger, cannot make a fist, index and middle fingers 
remain extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb, at right 
angles to palm; flexion of wrist weakened; and pain with 
trophic disturbances. Complete paralysis warrants a 70 
percent rating for the major extremity. Severe incomplete 
paralysis warrants a 50 percent rating for a major extremity. 
Moderate incomplete paralysis corresponds to a 30 percent 
rating for a major extremity. Mild incomplete paralysis 
warrants a 10 percent rating for both a minor and major 
extremity. Id. at 115, 116.

Under Diagnostic Code 8516, mild incomplete paralysis of the 
ulnar nerve warrants a 10 percent rating, moderate incomplete 
paralysis warrants a rating of 30 percent, and severe 
incomplete paralysis warrants a 40 percent rating for the 
major extremity. A maximum evaluation of 60 percent is 
warranted for complete paralysis of the ulnar nerve of the 
major upper extremity, which is defined as being manifested 
by the "griffin claw" deformity due to flexor contraction of 
the ring and little fingers, very marked atrophy in the 
dorsal interspace and thenar and hypothenar eminences; loss 
of extension of the ring and little fingers, inability to 
spread the fingers (or reverse), inability to adduct the 
thumb; and weakened flexion of the wrist. Id. at 116.

The record does not show that the RO committed CUE rating the 
Veteran's disabilities in its March 1949 decision. The 
medical record shows that the Veteran had incomplete 
paralysis of the radial, median, and ulnar nerves in his 
right arm. There is no evidence to show that the RO committed 
any "undebatable" error in rating the radial, median, and 
ulnar nerves of the right arm. Damrel, supra.; Fugo, supra. 

As noted above, to the extent that the appellant presently 
contends that the Veteran should have received higher 
ratings, such is a disagreement that the RO misinterpreted 
the facts of record and it is not CUE. See id. The RO did not 
fail to apply the relevant law and regulations in considering 
the available medical records concerning the Veteran's right 
hand disability. The medical record was clear that the 
Veteran had incomplete paralysis of the radial, median, and 
ulnar nerves in his right arm and hypothesia of his right 
fingers. The assigned ratings reflected these symptoms. 
Although the diagnostic codes allow for interpretations of 
the severity, such interpretations are not the 
"undebateable" error contemplated by the criteria for CUE 
that has been outlined by the Court and the Federal Circuit. 
Id.; See Cook, supra.

The appellant also contends the March 1949 RO decision 
reflected CUE in that bilateral factor was incorrectly 
applied. 

The pertinent law at the time provided as follows: 

When a partial disability results from injury of 
both arms, or of both legs, or of a paired 
skeletal muscles, the ratings for the disabilities 
of the right and left sides will be combined as 
usual, and 10 percent of this value will be added 
(i.e. not combined) before proceeding with further 
combinations, or converting to degree of 
disability. The bilateral factor will be applied 
to such bilateral disabilities before other 
combinations are carried out and the rating for 
such disabilities including the bilateral factor 
as above will be treated as one disability for the 
purpose of arranging in order of severity and for 
all further combinations. 

The Schedule for Rating Disabilities, 1945 Edition, Pg. 10, 
Paragraph 26. 

The following amendment was also considered by the RO in the 
March 1949 decision: 

(a) The use of the terms "arms" and "legs" is 
not intended to distinguish between the arm, 
forearm, and hand, or the thigh, leg, and foot, 
but relates to the upper extremities and lower 
extremities as a whole. Thus with a compensable 
disability of the right thigh, for example, 
amputation, and one of the left foot, for example, 
pes planus, the bilateral factor applies, and 
similarly whenever there are compensable 
disabilities affecting use of paired extremities 
regardless of location or specified type of 
impairment. 

(b) The correct procedure when applying the 
bilateral factor to disabilities affecting both 
upper extremities and both lower extremities is to 
combine the ratings of the disabilities affecting 
the four extremities in the order of the their 
individual severity and apply the bilateral factor 
by adding, not combining, 10 percent of the 
combined value thus attained.

(c) The bilateral factor is not applicable unless 
there is partial disability of compensable degree 
in each of two paired extremities, or paired 
skeletal muscles. 

The Schedule for Rating Disabilities, 1945 Edition, Pg. 9, 
Paragraph 26(c), Extension 4 (August 23, 1948).  

The March 1949 RO decision established the following 
disability ratings: 30 percent right thigh and buttocks; 30 
percent left thigh and buttocks; 20 percent partial paralysis 
of the right radial nerve; 10 percent partial paralysis of 
the right median nerve; 10 percent partial paralysis of the 
right ulnar nerve; 10 percent right humeral area above the 
elbow with scars; 10 percent for wound to the right leg; and 
10 percent left shoulder. 

The applicable combined ratings chart is found in The 
Schedule for Rating Disabilities, 1945 Edition, Pgs. 8-9; 
Combined Ratings Table. 

For the lower extremities, the bilateral factor would yield 
the following: 30 percent (right thigh) plus 30 percent (left 
thigh) for a combined rating of 51 percent; 51 percent plus 
10 percent (gunshot wound residual right leg) for a combined 
rating of 56 percent. The 56 percent is rounded up to 60 
percent and the bilateral factor would add an additional 6 
percent for 66 percent. The 66 percent yield by the bilateral 
factor is rounded up to 70 percent. See id. 

For the upper extremities, the bilateral factor would yield 
the following: 20 percent (radial nerve, right arm), plus 10 
percent (median nerve, right arm), plus 10 percent (ulnar 
nerve, right arm), plus 10 percent (gunshot wound, right 
arm), plus 10 (gunshot wound, left shoulder) for a combined 
rating of 53 percent. The 53 percent is rounded down to 50 
percent and the bilateral factor would add an additional 5 
percent for a total rating of 55 percent. The 55 percent is 
rounded up to 60 percent. See id. 

The bilateral factor yields a 70 percent rating for the lower 
extremities and 60 percent rating for the upper extremities. 
The combined rating is 88 percent, which is rounded up to 90 
percent. See id. The March 1949 RO decision applied a 90 
percent rating as calculated above. There was no CUE in the 
RO's application of the bilateral factor and the combined 
ratings table. See id.

For reasons explained above, the appellant's specific 
assertions that CUE existed in the March 1949 RO decision are 
without merit. 

Under certain circumstances, the Board must also ascertain 
whether, apart from the specific assertions of CUE, there 
exists any other reasonable allegations of such errors that 
may be made.  The Board has done so in this matter, but finds 
no other CUE issues exist.  Compare Andrews v. Nicholson, 421 
F. 3d 1278 (Fed. Circ. 2005); cf. Ingram v. Nicholson, 20 
Vet. App. 156, 161 (2006).  

Finally, the Board reiterates its observations as to the 
Veteran's service, as stated in its April 2008 decision 
denying the claim of service connection for the cause of 
death.  There is beyond cavil that the Veteran was seriously 
wounded performing active combat service during World War II, 
and that the appellant and her representative believe 
strongly in her entitlement to the benefit she seeks.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis. See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994). It has been observed that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress." 
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)]. 

	(CONTINUED ON NEXT PAGE)





ORDER

Clear and unmistakable error not having been found, 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


